Name: Commission Regulation (EC) No 2358/2000 of 24 October 2000 fixing the minimum natural alcoholic strength by volume of quality wines psr originating in Portuguese wine-growing zone C I(a) for the wine years 2000/01 to 2002/03
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar
 Date Published: nan

 Avis juridique important|32000R2358Commission Regulation (EC) No 2358/2000 of 24 October 2000 fixing the minimum natural alcoholic strength by volume of quality wines psr originating in Portuguese wine-growing zone C I(a) for the wine years 2000/01 to 2002/03 Official Journal L 272 , 25/10/2000 P. 0016 - 0016Commission Regulation (EC) No 2358/2000of 24 October 2000fixing the minimum natural alcoholic strength by volume of quality wines psr originating in Portuguese wine-growing zone C I(a) for the wine years 2000/01 to 2002/03THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Articles 56 and 58 thereof,Whereas:(1) Annex VI(E) to Regulation (EC) No 1493/1999 allows a derogation from the minimum natural alcoholic strength by volume of quality wines psr, fixed at 8,5 % for zone C I(a).(2) The derogation, which has been granted for certain wines originating in Portugal in previous wine years, should be renewed.(3) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1By derogation from the limits fixed for the alcoholic strengths by volume in Annex VI(E)(3) to Regulation (EC) No 1493/1999, the natural alcoholic strength by volume of the quality wines psr originating in Portuguese zone C I(a) listed in the Annex for the wine years 2000/01 to 2002/03 may be lower than 8,5 % vol but may not be lower than 7,5 % vol.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.ANNEXList of quality wines psr referred to in Article 1:Vinho VerdeÃ bidosTorres Vedras